Case 2:20-cv-12880-JMV-JSA Document 74-3 Filed 04/22/21 Page 1 of 2 PageID: 1109




 Michael J. Canning, Esq. (MJC3060)
 GIORDANO, HALLERAN & CIESLA, P.C.
 125 Half Mile Road, Suite 300
 Red Bank, N.J. 07701-6777
 (732) 741-3900
 Attorneys for Defendant, Cohen, Weiss and Simon LLP

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                 Case No. 2:20-cv-12880-JMV-JSA
  DANIEL D’AMBLY,

                                    Plaintiff,
                                                               Civil Action
                      v.

  CHRISTIAN EXOO a/k/a ANTIFASH                   ORDER DISMISSING COUNT XIII OF
  GORDON; ST. LAWRENCE UNIVERSITY;               PLAINTIFF’S AMENDED COMPLAINT
  TRIBUNE PUBLISHING COMPANY;                            WITH PREJUDICE
  NEW YORK DAILY NEWS; VIJAY
  GADDE; TWITTER, INC.; COHEN, WEISS
  AND SIMON LLP,

                                 Defendants.


       THIS MATTER having come before the Court on motion to dismiss

 pursuant to Federal Rule of Civil Procedure 12(c) brought by

 Defendant, Cohen, Weiss and Simon LLP, through counsel, Giordano,

 Halleran & Ciesla, P.C. seeking an order dismissing Count XIII of

 Plaintiff’s Amended Complaint in its entirety with prejudice; and

 the Court having reviewed and considered the papers submitted by

 counsel, and for good cause shown with due deliberation thereon,

       IT IS ON THIS _______ day of __________________, 2021;

       ORDERED that Defendant, Cohen, Weiss and Simon LLP’s motion

 to dismiss is hereby granted;
Case 2:20-cv-12880-JMV-JSA Document 74-3 Filed 04/22/21 Page 2 of 2 PageID: 1110



          IT IS FURTHER ORDERED that Count XIII of Plaintiff, Daniel

 D’Ambly’s Amended Complaint is hereby dismissed with prejudice in

 its entirety as to Defendant, Cohen, Weiss and Simon LLP; and

          IT IS FURTHER ORDERED that counsel for Cohen, Weiss and Simon

 LLP shall forward a true copy of this Order to all counsel of

 record within __days hereof.



                                        ________________________________
                                        HON. JESSICA S. ALLEN,
                                        U.S. MAGISTRATE COURT JUDGE



 Docs #5037162-v1




                                       2
